GERALDC. MANN




  HonorableTom 8-y
  countyAttornq
  Potter county
  Amcwillo,Texas

  Dear Sir:                                  Opioion   Ho. O-3003
                                             Be: Validityof oomtnot between
                                             Potter Countyud George 0. Ehmnborg
                                             capmy, appraia81engiawra.

             IIIyour letter of Deoem~r 21, 1940, you requortw opinionls to
  whether a certain oontraotmade betweenGeorge 0. EhrenborgCompany,as firs%
  party, and the City of Amarillo,the Board of Truatteeaof hurillo Indepemd-
  eat S&o01 Didriot, and the Commtasioners' Court of Pottsr~Cowty, TOXAS, as
  secondparties,made on Oc'bbm 8, 1940, in a valid and Madiag obligation
  88 between   Ehrenlmrg   and Pottem   Camty.

             The obligatiomundmrdatha cofiraotrelate to all of the territory
  embracedin the boundariesof Lnrillo IadpenemdsptSchoolDistrictin
  Potter Couatp and in your letteryou advisethat about 9f$ of the ad valexw~~
  taxes oollsotedin Potter Cou#ty co111011
                                         froaathe affechedares. Im the agree-
  ment, among other things,first partJris requiredto prepareseotionalmaps,
  to f’unish the servicesof expertsin build- tiuatiom methodswho will
  msasum aad descritibuildimgsaad improvements    upon lots a8d par0018 ia the
  territoryinvolved,applyingfaotorsof valuationand deproaiatlonfor eaoh,
  based upon the fair market oost of new reporduot%om,rithspeoifiodeprecia-
  tion, if any, axpresrredi# oae psroemtagathe oomsidentioa of meohanioal
  deterioration, obsolesoenoe, age amd lack of utility,and to tabluateimform-
  atlox and data for eaoh building. First party is alao required to furnish
  the aervioesof expertsin the valuationof personalpropertyand        ',
  equipwnt oonnronly used for publicutilitiesand imdistrialplants,and to
  make appr&al of all suoh propartgaad equipnemt.

             Reoordsof such work are 40 bo made availableto the county amd
  first party agreesthat ito erpert;awill furnishinstruotiontothe tax
  assessorin the presentusesof the methoda of wluatioaamd oomputationSO
  that the systQa installedmay bs continuedaad kept up-to-datein the
  future.

               paragraph   2 of said ocmtraotreads as follorsr
HonorableTom Seay, page 2 (O-3005)



"The party of the first part agreesto furnishthe serrioesof expert;s in
land valuationmethodsarhotill, with the help of a local board, furnished
at no cost to party of the first part by the partiesof th* seoondprt,
ascertainthe valuationsof eaoh singlestreetto the lots and parcelsof
land frontingthereon. This havingbeen done,the expertswill computethe
valuationof all lots and parcelsaoauratelyand proportionately  and truly
aooordingto such unit foot valuations,smd take in consideration depreoi-
ation for bad looation,oreeks,overflow,etc. This surreynot to cover
farm lands."

         For suoh servioesthe three partiesof the seoondpart agree to pay
first party the sum of #9,500.00in installments. It is unneoessaryfor us
to set out the contentsof the oonttaotin any more detail than above,singe
-a believethat the quotedprovisionof the contraotrendersit invalid.

        There is no oontrcllingdifferencebetweensaid paragraph2 of the
contractin questionand paragraph4 of the oonfraotinvolvedin the case of
Marquartv. Harris County,117 5.W. (2d) 494, by the QelvestonCourt of Civil
hppeals. Frcanthe opinionof the court in that 0880 we quote as follows:

"Wxilethe ConnuissionerslCourt may validlyemploy 'skilledexperts*to value
for taxationpurposesproper* in speoialinstanoes,whereteohniaalequip-
ment is required,sinoethis contra& - by its expressterms-embracesa
valuationof the entire taxablepropertyof Harris ounty,as reflectedby its
tax reoords,it necessarilysupersedesthe pornrers,1utiae,and functionsof
the tax assessorand colleotor,and since those dutiesare devolvedby law
upon him, such an attemptedemployment'bythat body of other personsto, in
the first instance,performsuch duties ;--toad,is an expenditureof publio
funds for an unauthorizedpurpose. . . .

"No extendeddiscussionwillbe indulgedin under this last-statedground.
Sufficeit to say that such am apparentundertaldngof a oommisaionsrsl   court
to itself initiallyrevaluethe entiretaxable propertyof a oounty,under
the guise of using the same for its own informationand guidancewhoa sitting
as a Board of Equalizgtion, does not seeanto this oourt to squarewith the
talamcedsystem of relativepourers  and duties oonferredupon that body by
our laws, as -parable to the correlativeone8 oonferredupon the OOU~ tax
assessor-oollsotor;   . . .

"The authorities oited under ground (5) supra seem to make it quite clear
t&t this oontraotdid evidencean undertakingto in effectusurp the Offi-
cial privilegesand obligationsof the tax assessor-oolleotor,   as vouohsafed
inthe statutesthere collated,while uponthe other hand, the differingand
oorrelativaduties of the oonwLssioaers*  OOUI% -- *s a Board of Equalieatiom--
are mbraoed within R.S., Articles7206, 7211 and 7212. Bdertbem it would
seen never to have been oontsmplatedthat the Board of Equaliza~:iom should
a& upon whimg     otherthan the assessmentsfirst renderedto them %the
tax assessor-collaotor, amd not initiallyupon their ORB motion. . . l"
c   -c
                        -




HonorableTom Seay, page 3 (O-3005)



            The fact that the instantcontractis oonfinedto the territory
embracedin the &arillo IndependentSchool Distriotand that farm lands are
excludedfrom its operationmakes no differencein principle.

             Inths case of Roper v. Hall, 290 S&f. 289, the Waoo Court of
CivilAppeals sustaineda oontraot   made by FreestoneCountyiaith Thomas Y.
Pickottfor the oolleotionand assemblyof informationoonoerningoil r~r~p-ar-
ties and the fMng of values thereo% However,it was pointedout 8s the
basis for that holdingthat those servioesinvolvedan exbraordinaryskill
not possessedby the ordinarytax assessor.    The pewor of the county oonnnission-
ers* Courts to make oontraots of the charaoterinvolvedin Ro r v. Rail was
reoognisedin the ldarquart  case. But, in our opinionthe serv
                                                           -redoe8 req      in
paragraph2 of the oontiraot  in questionare not of the type dealt with in the
Ro r aa8e. At least as muoh skill and speoialknowledgeis requiredin attaoh-
 ng valuationsto farm lands as in valuing a large part of bity properties. To
P-
hold that the servioesprovidedfor in said paragraph2 are expert services
which can be oontraotedfor by a conmissioners*  courtwould be to wipe auf the
distinotionrecognizedin Roper v. Hall, and expresslydrawn and followedin
Marquartv. Harris County.

             The provisionsof the quoted paragraphof the oontraotforms P
major part of the oomsiderationof the agreement,aad so iaaeparablybound to
other provisionsthereof,that the entire contra& mu& fall regardlessof the
validityof any suoh other parts. MarquartV. &rris County,supra. Hence,
we rest our opinionat this point and answer your puestionfn the negative.

                                            Yoursver~rtruly

                                          ATTORNEYGEXBAL OF 'TEXAS

APPROVED JAN 23, 1941                      By /s/Glenn I?.L&i8
/t747mv;;uvper8
                                                  Glann R. Lewis
AlTORNEYffENERAL                                      Assistmzt




GRL:EP:62gil                                      APPROVBD
                                                opinionConmlihtee
                                                   By xw B
                                                   Chairman